 Case 9:18-cv-81276-RLR Document 74 Entered on FLSD Docket 08/16/2019 Page 1 of 2


                                   PROSPECTIVE JURORS

NOTE:        You will be asked to provide the information presented in the following outline during the
             selection process. Please review carefully.

  1. Name

  2. Occupation – Length of time in occupation – any prior occupation(s).
        a. Do you have any experience studying or working in accounting or finance?
        b. Have you ever worked for the United States Department of Justice or the Internal Revenue
           Service?

  3. General area of residence (i.e. Boca Raton, Boynton Beach, Wellington, Jupiter, etc.)

  4. Length of time in community (If less than 5 years, where did you live before?)

  5. Marital status (married, single, divorced)

  6. Spouse’s occupation
        a. Does your spouse have any experience studying or working in accounting or finance?
        b. Has your spouse ever worked for the United States Department of Justice or the Internal
           Revenue Service?

  7. Children – age and occupation(s) or school status

  8. Hobbies/spare time

  9. Prior or present military service or law enforcement (you and/or close friends and family
     members)

  10. Have you ever been involved in a civil lawsuit as a plaintiff, defendant or witness? If yes, what
      kind of case was it?

  11. Have any of your immediate family members been involved in a civil litigation? If yes, what kind
      of case was it?

  12. Do you have any physical, emotional or language problems that would make it difficult for you to
      participate as a juror?

  13. Would any of your religious or moral beliefs preclude you from sitting in judgment of another
      person or deliberating with others?

  14. Have you previously served on a jury? If yes, was it criminal or civil? Were you able to reach a
      verdict? Did you serve as the foreperson?

  15. Have you ever owned, settled, transferred, been the beneficiary of, or had signature authority over
      assets in a foreign bank account?
          a. Do you have any strong feelings about people who have assets in foreign bank accounts?
              If so, please explain.
Case 9:18-cv-81276-RLR Document 74 Entered on FLSD Docket 08/16/2019 Page 2 of 2



 16. Have you ever heard of a Form TD F 90-22.1, Report of Foreign Bank and Financial Accounts,
     known as an “FBAR” or a FinCen Form 114?
        a. Have you ever filed this form for yourself or others?

 17. Have your or an immediate family member ever been audited by or had any other dealings with
     the Internal Revenue Service, other than the routine filing of tax returns? If so, please explain.

 18. Can you think of any reason why you could not sit on the jury and render a fair verdict based on
    the evidence and the law as the Court will instruct you on the law?
